



WARNING

The President of the panel hearing
    this appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of
the
    Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)      In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)      at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)      on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)      In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)      An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.G., 2016 ONCA 931

DATE: 20161212

DOCKET: C61391 & C62233

Simmons, Pardu and Miller JJ.A.

C61391

BETWEEN

Her Majesty the Queen

Respondent

and

A.G.

Appellant

C62233

AND BETWEEN

Her Majesty the Queen

Respondent

and

J.S.J.

Appellant

Robert Lepore, for the appellant, A.G.

Daniel J. Brodsky, for the appellant, J.S.J.

Lucy Anne Cecchetto, for the respondent

Heard: October 12, 2016

On appeal from the sentence imposed on June 9, 2015 by
    Justice Steve A. Coroza of the Superior Court of Justice.

ENDORSEMENT

[1]

We dismissed these appeals following the oral
    hearing for reasons to follow. These are our reasons.

[2]

Following a jury trial, the appellants were
    convicted of kidnapping, extortion and assault.

[3]

After finding that the offences involved a home
    invasion, sexual assault, acts designed to terrorize the victim (for example, warnings
    while she was confined that she would never see her daughter again), extortion,
    a period of food deprivation and confinement for just under two days, the trial
    judge concluded that the appropriate range of sentence for these particular
    offenders was 10 to 20 years' imprisonment.

[4]

The trial judge sentenced the appellant G. to a
    global sentence of 13 years imprisonment which he apportioned as follows:
    kidnapping - 13 years less credit for pre-sentence custody of 42 months;
    extortion  7 years concurrent; and assault - 2 years concurrent.

[5]

The trial judge sentenced the appellant J. to 12
    years imprisonment for kidnapping less 69 days credit for pre-sentence
    custody; 7 years concurrent for extortion and 2 years concurrent for assault.

[6]

The appellants seek leave to appeal sentence.

[7]

The appellant G. argues that the trial judge
    erred in principle by ignoring relevant principles of sentencing apart from
    denunciation and deterrence; ignoring or paying lip service to relevant
    mitigating factors; improperly rejecting an important mitigating factor and
    imposing a global sentence that was unfit.

[8]

The appellant J. adopts the appellant G.'s
    submissions that the trial judge failed to consider relevant mitigating factors
    and that the overall sentence was unfit. In addition, he submits that, taking
    account of his prosocial antecedents and lack of criminal record, the trial
    ignored the parity principle in imposing a global sentence of 12 years
    imprisonment on him as compared to a 13-year sentence for the appellant G. who
    had a criminal record and was on bail at the time of the offences.

[9]

We would not accept these submissions. This was
    a serious and heinous crime that scarred the victim for life and creates
    concern for public safety. Although stiff, we do not consider the sentences
    imposed beyond that which is appropriate for these offences. Moreover, having
    regard to the nature of the offences, the trial judge was correct to focus on
    the sentencing principles of denunciation and deterrence.

[10]

On our review of his reasons, the trial judge
    was well aware of the age and personal circumstances of each offender.

[11]

Further, we are not persuaded that the trial
    judges rejection of G.'s so-called acts of kindness as a mitigating factor was
    in any way improper. He simply rejected any mitigating effect of these acts; he
    did not treat his analysis of G.'s actions as an aggravating factor. In our
    view, the trial judge properly took account of the mitigating factors that were
    present and acknowledged all of the relevant principles of sentencing.

[12]

Having regard to the nature of these offences,
    we agree with the trial judges conclusion that there was little to mitigate
    their seriousness or the substantial sentences they required, including the
    fact that J. was a first time offender.

[13]

We do not read the trial judge's statement that
    there is a hidden dark side to the appellants as being anything more than an
    acknowledgement that while otherwise industrious family men, and in the
    appellants J.s case even pro-social, the appellants committed these terrible
    crimes.

[14]

Finally, it is our view, that in sentencing the
    appellants, the trial judge took careful note of the roles played by each
    individual as well as their respective personal circumstances, including G.'s
    criminal record, the fact that he was on bail at the time of these offences and
    the fact that J. had no record. We reject J.'s submission that the trial judge
    ignored any disparity between him and G. This is not a case where the sentence
    imposed on J. reflects a substantial and marked departure from the sentences
    customarily imposed for similar offenders committing similar crimes:
R. v.
S
idhu
, 2013 ONCA 719, [2013] O.J. No. 5382, at para. 30, citing
R.
    v. M. (C.A.)
, [1996] 1 S.C.R. 500, at p. 567.

[15]

Leave to appeal sentence is granted; the
    sentence appeals are dismissed.

Janet Simmons
    J.A.

G. Pardu J.A.

B.W. Miller J.A.


